Citation Nr: 1022823	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for sleep apnea prior to June 28, 2006, and in excess of 
50 percent as of June 28, 2006.

2.  Entitlement to an initial compensable rating for 
irritable bowel syndrome (IBS).

3.  Entitlement to an initial rating in excess of 10 percent 
for a degenerative joint disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1991 to March 
1992 and December 1994 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2005 and October 2005 rating decisions 
of the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the February 2005 rating 
decision, the RO granted service connection for obstructive 
sleep apnea and assigned a noncompensable evaluation, 
effective February 1, 2005.  In the October 2005 rating 
decision, the RO granted a 30 percent evaluation for 
obstructive sleep apnea, effective February 1, 2005.  It also 
granted service connection for IBS and degenerative joint 
disease of the cervical spine and assigned noncompensable and 
10 percent evaluations, respectively.

In a January 2007 rating decision, the RO granted an 
increased rating of 50 percent for the service-connected 
sleep apnea disorder, effective June 28, 2006.  The Veteran 
has indicated he wants an evaluation in excess of 50 percent, 
and thus the appeal continues.  

The issues of increased ratings for the Veteran's IBS and 
cervical spine disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 28, 2006, the evidence did not establish 
that the Veteran's obstructive sleep apnea required the use 
of a breathing assistance device.  

2.  As of June 28, 2006, the evidence does not establish that 
the Veteran's obstructive sleep apnea is manifested by 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or required tracheotomy.

CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent prior to June 28, 2006 and in excess of 
50 percent as of June 28, 2006, for obstructive sleep apnea 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.97, Diagnostic Code 6847 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for sleep 
apnea was granted and an initial rating and effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  
 
VA also has done everything reasonably possible to assist the 
Veteran with his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  This included 
obtaining the Veteran's service treatment records, VA 
treatment records, and providing a VA examination in 
connection with the claim for service connection.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim decided below.
 
Increased Rating for Sleep Apnea

A February 2005 rating decision granted the Veteran service 
connection and assigned an initial noncompensable rating for 
his sleep apnea.  The Veteran appealed this decision and an 
October 2005 rating decision increased this rating to 30 
percent, effective February 1, 2005.  A subsequent January 
2007 rating decision granted an increased rating of 50 
percent, effective June 26, 2006.  The Veteran claims that 
his sleep apnea is more severe than his staged ratings 
reflect.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Diagnostic Code 6847 provides ratings for sleep apnea 
syndromes (obstructive, central, and mixed).  Sleep apnea 
that is asymptomatic but with documented sleep disorder 
breathing is rated noncompensable (0 percent) disabling.  
Sleep apnea that persistent, with day-time hypersomnolence, 
is rated 30 percent disabling.  Sleep apnea that requires the 
use of a breathing assistance device such as continuous 
airway pressure (CPAP) machine is rated 50 percent disabling.  
Sleep apnea that manifests chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or; requires 
tracheostomy, is rated 100 percent disabling.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against an initial 
evaluation in excess of 30 percent prior to June 28, 2006, 
and an initial evaluation in excess of 50 percent as of June 
28, 2006, for obstructive sleep apnea.  The reasons follow.

Prior to the July 2006 sleep study, the Veteran had undergone 
a sleep study in July 2003.  The impression at the July 2003 
study was mild sleep apnea.  The examiner noted he would 
consider doing a CPAP titration study.  The Board does not 
find that such record establishes that the Veteran's sleep 
apnea required the use of a CPAP machine.  At the September 
2005 VA examination, the Veteran reported that he and his 
physician agreed to have the Veteran undergo a palate-
uvuloplasty, which was done in November 2004.  The Veteran 
was not using a CPAP machine at the time of the September 
2005 VA examination.  This substantiates the Board's finding 
that a CPAP machine was not required for the service-
connected obstructive sleep apnea.  Thus, the evidence does 
not establish that the Veteran met the criteria for a 
50 percent evaluation prior to June 28, 2006. 

The Veteran underwent a sleep study in July 2006.  He was 
diagnosed with mild obstructive sleep apnea.  The use of a 
CPAP machine was recommended, but there was no indication it 
was required.  Nevertheless, the RO has granted a 50 percent 
evaluation as of the date of the sleep study.  However, there 
is no evidence in the record, either medical or lay, that the 
Veteran has chronic respiratory failure with carbon dioxide 
retention or cor pulmonale or requires a tracheostomy to 
warrant a 100 percent evaluation as of July 28, 2006.  Thus, 
an evaluation in excess of 50 percent as of that date is not 
warranted.
Accordingly, for the reasons described above, the Board finds 
that the preponderance of the evidence is against initial 
evaluations in excess of 30 percent prior to July 28, 2006, 
and in excess of 50 percent as of July 29, 2006, for 
obstructive sleep apnea.  The benefit-of-the-doubt rule is 
not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 
(2009).  

Extraschedular Rating

There is also no evidence of record showing the Veteran's 
sleep apnea has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
30 and 50 percent disability ratings.  There is also no 
indication that the Veteran's claimed condition has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  He has not had any hospitalization 
for his sleep apnea during this appeals period.

The Veteran's disabilities are shown to be contemplated on a 
schedular basis, as the Veteran's symptoms fall squarely 
under the 30 percent and 50 percent evaluations.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b) (1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Barwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The regular schedular standards applied in the current case 
adequately describe and provide for the Veteran's disability 
level.  Therefore, the Veteran's sleep apnea warrants no more 
than the current evaluations assigned.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
prior to June 28, 2006, and in excess of 50 percent as of 
June 28, 2006, is denied.  


REMAND

In the October 2005 rating decision on appeal, the RO granted 
service connection for IBS and a cervical spine disorder and 
assigned a noncompensable evaluation and a 10 percent rating, 
respectively.  The Veteran contends the current rating 
evaluations do not accurately reflect the severity of his 
disabilities.  The Board is remanding this part of the appeal 
to enable the RO to ascertain the severity of the service-
connected disorders, and to clarify the RO's findings in 
accordance with the applicable provisions of VA's Schedule 
for Rating Disabilities (Schedule).  Massey v. Brown, 7 Vet. 
App. 204 (1994) (holding in part that in schedular rating 
claims, VA may only consider the factors as enumerated in the 
Schedule). 

The Veteran is contending that his symptoms have increased in 
severity since the time of his last VA examination.  The most 
recent VA examination took place in September 2005.  The mere 
passage of time, alone, is not sufficient to trigger a remand 
for another examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).  However, the Veteran has claimed that 
his disorders have worsened since the time of his last VA 
examination.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time 
of the last VA examination).  Thus, an additional examination 
will be needed to enable the Board to render a final 
determination as to these claims.

For example, with regard to his IBS, the Veteran claims that 
he was taking supplements at the time of his September 2005 
examination, which helped alleviate his symptoms.  Presently, 
however, the supplements are no longer effective and due to 
overseas travel, he is unable to use the supplements 
consistently.  As a result, he alleges his symptoms are more 
severe than the September 2005 VA examination report 
reflects.
With regard to his cervical spine disorder, the Veteran 
contends that he has increasing amounts of pain and 
discomfort throughout the day, which has lead to a slowing of 
mobility and a decrease in daily activities.  

The Veteran is competent to report a worsening of symptoms.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, 
in general, for the need for a VA examination to arise, a 
claimant would only need submit his competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation.).  In light of the passage of time since the 
last examination and because the Veteran is competent to 
report such a worsening of his disorders, a new examination 
is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2.  Following a reasonable amount of 
time or upon the Veteran's response, the 
RO/AMC will afford the Veteran 
examinations by appropriate physicians.  
The following considerations will govern 
the examinations:

(A)	The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with an 
examination, and the examiners must 
acknowledge such receipt and review 
in any report generated as a result 
of these examinations.

(B) 	The examiners must state the 
medical basis for any opinion 
expressed.  If the examiner is 
unable to state an opinion without 
a resort to speculation, he or she 
should so state and must explain 
why he or she cannot provide an 
opinion without resorting to mere 
speculation.

(C) 	As to the gastrointestinal 
examination, the examiner shall 
describe the current symptoms 
associated with the service-
connected IBS.  The following 
considerations will govern the 
examination:

i.	The examiner shall opine if the 
Veteran has disturbances of 
bowel function with occasional 
episodes of abdominal distress; 
a moderate disability, with 
frequent episodes of bowel 
disturbance with abdominal 
distress; or if the Veteran has 
diarrhea, or alternating 
diarrhea and constipation, with 
more or less constant abdominal 
distress.  

ii.	Any necessary tests or studies 
must be conducted, and all 
clinical findings should be 
reported in detail and 
correlated to a specific 
diagnosis.  

(C) 	As to the spine examination, the 
examiner shall

i.	Indicate whether the Veteran 
has forward flexion of the 
cervical spine greater than 15 
degrees or but less than 30 
degrees; or the combined range 
of motion of the cervical 
spine not greater than 
170 degrees; or muscle spasm 
or guarding severe enough to 
result in an abnormal gait or 
abnormal spinal contour such 
as scoliosis, reversed 
lordosis, or abnormal 
kyphosis. 

ii.	Any necessary tests or 
studies must be conducted, and 
all clinical findings should 
be reported in detail.  

3.  The RO/AMC will readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran 
should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


